Case: 11-16073   Date Filed: 07/12/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-16073
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:10-cv-03261-CAP

CORINA GARCIA ALBARRAN,
MARIA LOURDES SEGOBIANO-DE SOTO,
LUIS MAGANA, individually and on behalf of
a class of others similarly situated,

                                                      Plaintiffs-Appellants,

                                   versus

DIRECTOR, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,
COMMISSIONER, GEORGIA DEPARTMENT OF DRIVER SERVICES,
COMMISSIONER, GEORGIA DEPARTMENT OF PUBLIC SAFETY,
CHAIR, COBB COUNTY BOARD OF COMMISSIONERS,
SHERIFF, COBB COUNTY SHERIFF’S OFFICE,

                                                      Defendants-Appellees.

                      __________________________

             Appeal from the United States District Court for the
                        Northern District of Georgia
                       _________________________

                               (July 12, 2012)

Before EDMONDSON, WILSON, and HILL, Circuit Judges.
               Case: 11-16073    Date Filed: 07/12/2012    Page: 2 of 2

PER CURIAM:

       Corina Garcia Albarran, Maria Lourdes Segobiano-DeSoto, and Luis

Magana appeal the dismissal of this action against John Morton, Greg Dozier, Tim

Lee and Neil Warren for declaratory and injunctive relief. Plaintiffs sought to

have certain agreements between United States Immigration and Customs

Enforcement and local Georgia law enforcement agencies declared

unconstitutional and permanently enjoined.

       The defendants moved to dismiss, asserting, inter alia, that plaintiffs had no

standing to bring this action because they could not meet the injury-in-fact

requirement by showing an imminent risk of future harm to them. The district

court agreed and dismissed the case. Plaintiffs filed this appeal.

       We have carefully reviewed the briefs and record in this case. We have also

examined the district court’s opinion in which it thoughtfully and completely

considered whether plaintiffs could show the requisite injury-in-fact for standing.

We agree with the district court that plaintiffs have not made that showing. Since

we find no legal error in the district court’s opinion and agree with its analysis and

conclusions on this issue, we shall affirm the judgment of the district court on the

basis of that opinion. Accordingly, the judgment of the district court dismissing

this case is

       AFFIRMED.

                                          2